FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                 INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 1 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE

                                                          Index No.
         PAULA KRANITZ and ALAN KRANITZ
         89 Thamesford Lane                               Plaintiffs designate Erie
         Amherst, New York 14221,                         County as the place of trial

                            Plaintiffs,                   The basis of venue is
                                                          plaintiffs' residence
          vs.
                                                          SUMMONS
          SPEEDWAY LLC
          500 Speedway Drive                              Plaintiffs reside at
          Enon, Ohio 45323,                               89 Thamesford Lane
                                                          Amherst, New York
          and
                                                          County of Erie
          REROB, LLC
          n/k/a SPEEDWAY LLC
          7401 Round Pond Road
          Syracuse, New York 13212

                            Defendants.


          TO THE ABOVE NAMED DEFENDANTS:

                YOU ARE HEREBY SUMMONED, to answer the Complaint in this action
          and to serve a copy of your Answer, or, if the Complaint is not served with this
          Summons, to serve a Notice of Appearance, on the plaintiffs' attorneys within
          TWENTY (20) DAYS after the service of this Summons, exclusive of the day of
          service (or within THIRTY (30) DAYS after the service is complete if this
          Summons is not personally delivered to you within the State of New York); and
          in case of your failure to appear or answer, judgment will be taken against you
          by default for the relief demanded in the Complaint.

          DATED:      Buffalo, New York
                      December Y1 , 2020




                                              1 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 2 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




                                             LIPSITZ GREEN SCIME CAMBRIA LLP


                                             By:
                                                    SCOTT M. SCHWARTZ,ESQ.
                                             Attorneys for Plaintiffs
                                             Office and P.O. Address
                                             42 Delaware Avenue, Suite 120
                                             Buffalo, New York 14202
                                             (716) 849-1333
                                             [SMS : #66275.0001]




                                                 2


                                             2 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 3 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




         STATE OF NEW YORK
         SUPREME COURT : COUNTY OF ERIE


         PAULA KRANITZ and ALAN KRANITZ
         89 Thamesford Lane
         Amherst, New York 14221,
                                                         COMPLAINT
                           Plaintiffs,

          vs.                                            Index No.

          SPEEDWAY LLC
          500 Speedway Drive
          Enon, Ohio 45323,

          and

          REROB, LLC
          n/k/a SPEEDWAY LLC
          7401 Round Pond Road
          Syracuse, New York 13212

                            Defendants.



                Plaintiffs, above named, by their attorneys LIPSITZ GREEN SCIME

          CAMBRIA LLP, for their Complaint against the defendants, SPEEDWAY LLC

          and REROB, LLC n/k/a SPEEDWAY LLC, alleges:

                      AS AND FOR A FIRST CAUSE OF ACTION, AGAINST
                      DEFENDANTS, ABOVE NAMED, THE PLAINTIFF,
                      PAULA KRANITZ, ALLEGES:

                1.    The plaintiffs, PAULA KRANITZ and ALAN KRANITZ, at all times

          herein mentioned, were and still are residents of the Town of Amherst, located

          within the County of Erie and State of New York.




                                             3 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                  INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 4 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




                  2.   Upon information and belief, at all times herein mentioned, the

          defendant, SPEEDWAY LLC (hereinafter referred to as "SPEEDWAY"), was and

          still is a foreign corporation authorized to do business within the State of New

          York.

                  3.   Upon information and belief, the defendant, SPEEDWAY, at all

          times herein mentioned, was and still is doing and transacting business within

          the State of New York.

                  4.   Upon information and belief, at times herein mentioned, the

          defendant, REROB, LLC (hereinafter referred to as " REROB), was a domestic

          limited liability corporation duly organized and existing pursuant to the laws of

          the State of New York and maintained an office for the transaction of business

          located within the County of Onondaga and State of New York. Following its

          merger with Speedway LLC, the defendant, REROB, is now known as

          Speedway, LLC.

                  5.   Upon information and belief, at all times herein mentioned, the

          defendants SPEEDWAY and/or REROB, were the owners of a certain gas station

          and mini mart located at 1810 Maple Road within the Village of Williamsville,

          County of Erie and State of New York.

                  6.   Upon information and belief, at all times herein mentioned, the

          defendants, SPEEDWAY and/or REROB, by their agents, servants and/or

          employees, operated the aforesaid premises.




                                                  2


                                              4 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                    INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 5 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




               7.      Upon information and belief, at all times herein mentioned, the

         defendants, SPEEDWAY and/or REROB, by their agents, servants and/or

          employees, maintained the aforesaid premises.

               8.      Upon information and belief, at all times herein mentioned, the

          defendants, SPEEDWAY and/or REROB, by their agents, servants and/or

          employees, managed the aforesaid premises.

                9.     Upon information and belief, at all limes herein mentioned, the

          defendants, SPEEDWAY and/or REROB, by their agents, servants and/or

          employees, controlled the aforesaid premises.

                10.    Upon information and belief, on or about the 6th day of February,

          2019, the plaintiff, PAULA KRANITZ, while lawfully and properly a business

          invitee at the aforesaid premises, was caused to slip and fall on the sidewalk area

          near the entrance to the Tim Hortons.

                1 1.   Upon information and belief, the incident hereinbefore described and

          the resultant injuries were caused as a result of the negligent, careless, reckless

          and/or unlawful conduct on the part of the defendants, SPEEDWAY and REROB,

          their agents, servants and/or employees, in the ownership, operation,

          maintenance, management, and control of the aforesaid sidewalk area on the

          aforesaid premises, and, among other things, said negligence of the defendants,

          by their agents, servants and/or employees, was exhibited in defendants allowing

          and permitting the aforesaid sidewalk area to be used when such was in an

          unsafe, dangerous, hazardous and defective condition, and in allowing and


                                                   3


                                               5 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                  INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 6 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




          permitting it to be and remain in such condition, without warning plaintiff and

         others of its existence.

                12.    Upon information and belief, the aforesaid sidewalk area and the

          dangerous and hazardous and slippery condition created thereby, existed for a

         sufficient length of time to give both actual and constructive notice to the

          defendants, including notice by reasonable inspection.

                13.    Upon information and belief, the defendants, SPEEDWAY and

          REROB, affirmatively      created   the   dangerous   and   hazardous   condition

          complained of herein.

                14.    As a result of the alleged incident, the plaintiff, PAULA KRANITZ,

          sustained bodily injuries and was painfully and seriously injured, and some of

          the injuries may result in permanent defects; was rendered sick, sore, lame and

          disabled; sustained pain and suffering and shock to her nerves and nervous

          system; was caused to and did seek medical aid and attention; was caused to be

          confined to hospital, bed and home; was caused to and did incur great medical

          expenses and may incur further medical expenses; was caused to be

          incapacitated from his usual activities and employment and may be further

          incapacitated.

                 15.   This action falls within one or more of the exceptions set forth in

          CPLR § 1602.




                                                    4


                                                6 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                     INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 7 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




                16.    As a result of the foregoing, the plaintiff has sustained general and

         special damages in an amount which exceeds the jurisdictional limits of all lower

          courts which would otherwise have jurisdiction.

                       AS AND FOR A SECOND CAUSE OF ACTION
                       AGAINST DEFENDANTS, ABOVE NAMED, THE
                       PLAINTIFF, ALAN KRANITZ, ALLEGES:

               17.    Repeats, reiterates and realleges each and every allegation contained

          in paragraphs "1" through "16" of this Complaint with the same force and effect

          as if fully set forth herein.

               18.    At all times herein mentioned, the plaintiff, ALAN KRANITZ, was the

          husband of the plaintiff, PAULA KRANITZ, and was entitled to her services,

          society, consortium and companionship.

               19.    Upon information and belief, as a result of the aforesaid incident, the

          plaintiff, ALAN KRANITZ, was deprived of the services, society, consortium and

          companionship of his spouse.

               20.     Upon information and belief, as a result of the aforesaid incident, the

          plaintiff; ALAN KRANITZ, was caused to and did incur medical expense and may

          incur further medical expense for the treatment of his spouse.

               21.    As a result of the foregoing, the plaintiff has sustained general and

          special damages in an amount which exceeds the jurisdictional limits of all lower

          courts which would otherwise have jurisdiction.

                 WHEREFORE, the plaintiffs demand judgment against the defendants,

          either jointly or severally, in the First and Second Causes of Action in an amount


                                                    5


                                                7 of 8
FILED: ERIE COUNTY CLERK 12/21/2020 01:54 PM                                     INDEX NO. 816218/2020
NYSCEF DOC. NO. 1Case 1:21-cv-00776-WMS Document 1-2 Filed 06/30/21 Page 8 of 8NYSCEF: 12/21/2020
                                                                    RECEIVED




          which exceeds the jurisdictional limits of all lower courts which would otherwise

          have jurisdiction, and for such other, further or different relief as the Court may

          deem just and proper, together the costs and disbursements of the action.

          DATED:      Buffalo, New York
                      December 7/, 2020
                                                LIPSITZ GREEN SCIME CAMBRIA LLP



                                                By:
                                                        SCOTT M. SCHWARTZ, ESQ.
                                                Attorneys for Plaintiffs
                                                 Office and P.O. Address
                                                42 Delaware Avenue, Suite 120
                                                Buffalo, New York 14202
                                                (716) 849-1333
                                                [SMS : #66275.0001 ]




                                                   6


                                                8 of 8
